UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):February 2, 2011 INTERNATIONAL COAL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32679 (Commission File Number) 20-2641185 (IRS Employer Identification No.) 300 Corporate Centre Drive Scott Depot, West Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(304) 760-2400 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 2, 2011, International Coal Group, Inc. (“ICG”) issued an earnings release reporting its financial results for the three months and year ended December 31, 2010. A copy of the earnings release is attached as Exhibit 99.1 hereto. On February 2, 2011, ICG also posted the earnings release on its web site at www.intlcoal.com. The foregoing information (including the exhibit hereto) is being furnished under “Item 2.02 Results of Operations and Financial Condition.”Such information (including the exhibit hereto) shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 7.01 Regulation FD Disclosure. See “Item 2.02 Results of Operations and Financial Condition” above. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Earnings release dated February 2, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNATIONAL COAL GROUP, INC. By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: Senior Vice President, Chief Financial Officer and Treasurer Date:February 2, 2011 3 EXHIBIT INDEX Exhibit Number Description Earnings release dated February 2, 2011 4
